Exhibit 10.3

 

Confidential

 

[g65321kgimage002.gif]

 

 

Vista Medical Technologies, Inc.

 

SUBSCRIPTION AGREEMENT

 

Dated as of May         , 2004

 

Name of Subscriber:

 

Address of Subscriber:

 

Facsimile Number:

 

Telephone Number:

 

E-Mail Address:

 

Tax ID Number of Subscriber:

 

TO:         Vista Medical Technologies, Inc., a Delaware Corporation (the
“Company”).

 

SUBSCRIPTION TO PURCHASE, at the closing (the “Closing”), or any subsequent
closing (each, an “Additional Closing”), units (a “Unit” or the “Units”)
consisting of shares of Common Stock, $0.01 par value per share, and warrants
(the “Common Stock Warrants”) exercisable for the purchase of one half shares of
Common Stock of the Company, on the terms and conditions set forth on Exhibit A
hereto.  Each unit consists of one share of Common Stock and a Common Stock
Warrant to purchase one half share of Common Stock of the Company. The Common
Stock and the Common Stock Warrants, and the shares of Common Stock issuable
upon the exercise of the Common Stock Warrants, are collectively referred to
herein as the “Securities”.

 

Price Per Unit:     $0.85

 

Subscription Amount:  $                         (the “Subscription Amount”)
delivered herewith (as provided by paragraph “A” below).

 

--------------------------------------------------------------------------------


 

The undersigned Subscriber hereby irrevocably subscribes for, and agrees to
purchase, the Securities, at the Subscription Amount (this “Subscription”), in
accordance with and subject to the terms, provisions and conditions set forth
herein and the exhibits hereto.  When this Subscription Agreement is completed,
signed and returned, with payment, by the undersigned Subscriber, and accepted
by the Company, the Subscriber will become entitled to all of its benefits and
subject to all of the obligations, restrictions and limitations set forth herein
and in the exhibits hereto.

 

The Subscriber understands that this Subscription is an irrevocable offer to
purchase the Securities and may be accepted or rejected in whole or in part for
any reason whatsoever by the Company, at any time on or prior to May 25, 2004,
unless otherwise extended by the Placement Agent (as defined herein) and the
Company (but in no event later than June 01, 2004).

 

This Subscription is subject to the Company’s receipt, at the Closing, of
executed Subscription Agreements that have been accepted by the Company to
purchase units with aggregate gross proceeds to the Company in an amount equal
to at least $4,000,000 plus any such additional amounts, if any, required by the
Nasdaq Listing Qualifications Panel.

 

This Subscription is subject to the Company’s execution of a definitive voting
agreement with the holders of more than 50% of the Company’s outstanding shares
of Common Stock and Preferred Stock, providing that such holders shall vote in
favor of approval of the issuance of the shares of Common Stock and the shares
of Common Stock issuable upon the exercise of the Common Stock Warrants.

 

A.            Payment.  In connection with this Subscription Agreement and
subject to acceptance by the Company, the Subscriber hereby delivers the
Subscription Amount.  The Subscription Amount will be held in a separate escrow
fund pending the Company’s acceptance or rejection of this Subscription.  If the
Company rejects this Subscription, the Subscription Amount shall be returned in
full without interest; and the Subscriber shall have no further rights or
obligations under or in respect of this Subscription.  See Exhibit B for payment
instruction.

 

B.            Representations and Warranties.    In connection with this
Subscription, the Subscriber hereby represents and warrants to, agrees with the
Company, acknowledges and confirms as follows:

 

(1)           The Securities being subscribed for by the Subscriber will be
purchased for the account of the Subscriber for investment only and not with a
view to, nor with any intention of, a distribution or resale thereof, in whole
or in part, or the grant of any participation therein.  The Subscriber has no
agreement or other arrangement with any other person to sell, transfer, or
pledge any part of the Securities or any agreement or arrangement that would
guarantee the Subscriber any profit or against any loss with respect to such
Securities, and the Subscriber has no plans to enter into

 

2

--------------------------------------------------------------------------------


 

any such agreement or arrangement.  The Subscriber acknowledges and confirms
that it understands that the Securities, and those securities issuable upon
exercise or conversion of the Securities, as the case may be, have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the rules and regulations promulgated thereunder, or the securities laws of
any state or other jurisdiction, and cannot be disposed of unless subsequently
registered under the Securities Act and any applicable laws of states or other
jurisdictions or an exemption from such registration is available.

 

(2)           The Securities are being offered and sold by the Company under an
exemption from registration provided by the Securities Act and the rules and
regulations promulgated thereunder in reliance, in good faith, upon the
representations and warranties of the Subscriber contained herein.

 

(3)           The Subscriber:

 

(A) has been furnished a copy of the Company’s confidential offering package
dated May 17, 2004 (the “PPM”);

 

(B) has carefully read, has carefully considered and fully understands the
provisions of:

 

(i) the PPM (including, without limitation, the terms of this offering and the
Securities offered by the Company (including as described in the “OFFERING
SUMMARY” section of the PPM) and the materials under the “RISK FACTORS” section
of the PPM);

 

(ii) all documents and information included as exhibits, or incorporated in the
PPM by reference, including but not limited to the filings and information made
under the Exchange Act (as defined in the PPM); and

 

(iii) this Subscription Agreement (and the exhibits and annexes hereto).

 

(C) has been given sufficient access and opportunity to:

 

(i) examine all material books and records, and material contracts and documents
of the Company and such other information and documents as the Subscriber has
requested; and

 

(ii) ask questions of the Company and its management, and, if the Subscriber
asked questions of the Company or its management, has received satisfactory
answers.

 

(D) represents and warrants that in making the decision to invest in the
Securities, the Subscriber has relied on independent investigations

 

3

--------------------------------------------------------------------------------


 

made by the Subscriber and the Subscriber’s own professional advisors.  The
Subscriber acknowledges that no representation has been made by the Company or
otherwise by or on behalf of the Company concerning the Securities (including
any current value of the Securities or as to any prospective return on
investment in the Securities), the Company, its business or prospects, or other
matters, except as set forth in the PPM.

 

(4)           The Subscriber is able (i) to bear the economic risk of the
Subscriber’s investment in the Securities; (ii) to hold the Securities for an
indefinite period of time and understands that the Securities cannot be resold
unless subsequently registered under the Securities Act or unless an exemption
from such registration is available, as established by an opinion of counsel
satisfactory to the Company; and (iii) currently, and based on existing
conditions, hereafter will be able to afford a complete loss of such investment.

 

(5)           The Subscriber understands the business in which the Company is
engaged and has such knowledge and experience in financial and business matters
that the Subscriber is capable of evaluating the merits and risks of the
Subscriber’s investment in the Securities and of making an informed investment
decision with respect thereto.

 

(6)           The Subscriber hereby acknowledges and confirms that, except as
set forth in the PPM, neither the Company nor any of its officers, directors,
affiliates, agents or representatives has made any representations or warranties
(oral or written) concerning (i) the Securities; (ii) the Subscriber’s
investment in the Securities; or (iii) the Company, its business, prospects, or
anticipated financial or other results, or other matters.

 

(7)           The Subscriber understands that all certificates or other
documents evidencing the Securities will bear substantially the following
legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR
“BLUE SKY” LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF SUCH
ACT AND BLUE SKY LAWS OR AN EXEMPTION THEREFROM IS AVAILABLE AS ESTABLISHED BY A
WRITTEN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION.

 

(8)           The Subscriber understands that no federal or state agency has
passed on or made any recommendation or endorsement of the Securities.

 

(9)           The Subscriber hereby represents and warrants that:

 

4

--------------------------------------------------------------------------------


 

(Please check the boxes opposite each of the items in clauses (a) and (b) below
which is true of the Subscriber.  If clause (a) is checked, the Subscriber need
not complete the items under clause (c).  If clause (a) is not checked, please
complete each blank in clause (c) below.  Please also initial each item checked
or completed.)

 

o

 

(a)           The Subscriber is an “accredited investor” (as such term is
defined in Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act) for at least one of the reasons
specified below:

 

o            The Subscriber’s net worth (together with the net worth of the
Subscriber’s spouse) exceeds $1,000,000.

 

o            The Subscriber’s individual income in each of the two immediately
previous calendar years has been $200,000 or more and his current year’s income
is reasonably expected to be at least equal to that amount; or, the Subscriber’s
joint income with his spouse in each of the two immediately previous calendar
years has been $300,000 or more and the current year’s joint income is
reasonably expected to equal at least that amount.

 

o            The Subscriber, if other than an individual, either (A) is a
corporation, partnership, business trust or 501(c)(3) organization which has
total assets in excess of $5,000,000 and has not been formed for the specific
purpose of purchasing the Securities, or (B) is an entity (other than a trust)
with only accredited investors as its partners, members or shareholders, or (C)
is a trust other than a business trust which has assets in excess of $5,000,000,
has not been organized for the purposes of acquiring the investment in the
Securities and has its investment hereunder directed by a person described in
the first sentence of the following clause (b).  The Subscriber, if other than
an individual, represents that this Subscription has been duly authorized by all
necessary corporate, partnership or other governance action on its part.

 

o            (b)           The Subscriber has (or, if other than an individual,
is directed by a person who has) such knowledge and experience in financial and
business matters that he or she is capable of evaluating the risks of an
investment in the Securities.  The Subscriber has adequate means of providing
for current financial needs and contingencies, has no need for liquidity in the
investment in the Securities, and is able to bear the substantial economic risks
of the investment in the Securities for an indefinite period.

 

(c)           The Subscriber (if an individual) hereby represents and warrants
that:

 

(If the box opposite Paragraph (9)(a) above has not been checked, please
complete the blanks below in this clause (c).)

 

5

--------------------------------------------------------------------------------


 

The Subscriber’s higher education consists of the following (include college or
university, any graduate programs and any other specialized education programs
relevant to the Subscriber’s business experience):

 

The Subscriber’s principal business and professional activities during the last
five years are as follows:

 

(10)         The Subscriber hereby represents and warrants as to the following
personal information:

 

(Each Subscriber should furnish all of the information called for below in this
Paragraph (10).)

 

The Subscriber’s residence address (or, if other than an individual, principal
office address) is as follows:

 

The Subscriber (if an individual) maintains a house or apartment in the
following state(s) in addition to his or her residence:

 

The Subscriber (if an individual) pays state income taxes in the following
state:

 

The Subscriber (if an individual) holds a driver’s license in the following
state:

 

The Subscriber (if an individual) is registered to vote in the following state:

 

(11)         This Subscription Agreement and any other documents executed and
delivered by the Subscriber in connection herewith have been duly executed and
delivered by the Subscriber, and are the legal, valid and binding obligations of
the Subscriber enforceable in accordance with their respective terms.

 

(12)         The execution and delivery of this Subscription Agreement and any
other documents executed and delivered by the Subscriber in connection herewith
do not, and the performance and consummation of the terms and transactions set
forth

 

6

--------------------------------------------------------------------------------


 

or contemplated herein will not, contravene or result in a default under any
provision of existing law or regulations to which the Subscriber is subject, or
any indenture, mortgage or other agreement or instrument to which the Subscriber
is a party or by which he, she or it is bound and does not require on the part
of the Subscriber any approval, authorization, license or filing from or with
any foreign, federal or state or municipal board or agency.

 

(13)         The Subscriber acknowledges that Silicon Valley Bank is acting only
as an escrow agent in connection with the offering of the Securities described
here, and has not endorsed, recommended or guaranteed the purchase, value or
repayment of such Securities.

 

C.            Effectiveness of Subscription.

 

(1)           This Subscription shall be binding upon the successors and
permitted assigns of the Subscriber and, when accepted by the Company, shall be
binding upon the successors and assigns of the Company.

 

(2)           All of the agreements, representations and warranties made by the
Subscriber in this Subscription Agreement shall survive the execution and
delivery hereof.  The Subscriber shall immediately notify the Company upon
discovering that any of the representations or warranties made herein were false
when made or has, as a result of changes in circumstances, become false.  Every
provision of this Subscription Agreement is intended to be severable, and if any
term or provision hereof is held to be illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.

 

(3)           The agreements of the Subscriber and the Company set forth herein
shall become effective and binding upon the undersigned, without right of
revocation, upon the Company’s acceptance of this Subscription.

 

D.            Hedging.                Subscriber will not engage in any hedging
or other transaction which is designed to or could reasonably be expected to
lead to or result in a disposition of the Securities by the Subscriber or any
other person or entity.  Such prohibited hedging or other transactions include
without limitation effecting any short sale or having in effect any short
position (whether or not such sale or position is against the box and regardless
of when such position was entered into) or any purchase, sale or grant of any
right (including without limitation any put or call option) with respect to the
Securities.

 

E.             Shareholder Approval.

 

(1)           Unless previously prepared and filed, as soon as practicable
following the acceptance of this Subscription, the Company agrees that it shall
prepare and file with the SEC a preliminary proxy statement (as amended and
supplemented, the “Proxy Statement”) in connection with the meeting of its
shareholders (the “Shareholders Meeting”).  At the Shareholders Meeting, the
Company will seek to obtain shareholder approval (“Shareholder Approval”) of the
issuance of the shares of

 

7

--------------------------------------------------------------------------------


 

Common Stock and shares of Common Stock upon the exercise of the Common Stock
Warrants. The Company shall use its reasonable best efforts to respond to any
written comments of the SEC or its staff, and, to the extent permitted by law,
to cause the Proxy Statement to be mailed to the Company’s shareholders as
promptly as practicable after responding to all such comments to the
satisfaction of the SEC staff. Subscriber shall cooperate with the Company in
the preparation of the Proxy Statement or any amendment or supplement thereto
and shall furnish the Company with all information required to be included
therein with respect to Subscriber, the Subscription and this offering.

 

(2)           Without limiting the generality of the foregoing, the Subscriber
shall correct promptly any information provided by it to be used specifically in
the Proxy Statement, if required, that shall have become false or misleading in
any material respect and shall take all reasonable steps necessary to file with
the SEC and have declared effective or cleared by the SEC any amendment or
supplement to the Proxy Statement so as to correct the same and to cause the
Proxy Statement as so corrected to be disseminated to the shareholders of the
Company, in each case to the extent required by applicable law.

 

F.             Brokers or Finders.    The Subscriber has not engaged any
brokers, finders or agents, and the Company has not, and will not, except with
respect to Viewtrade Financial (the “Placement Agent”), incur, directly or
indirectly, as a result of any action taken by the Subscriber, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
conjunction with this Subscription Agreement.  In the event that the preceding
sentence is in any way inaccurate, the Subscriber agrees to indemnify and hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability) for which the Company, or any of its officers, directors,
employees or representatives, is responsible, except such as related to the
Placement Agent for which the Company is solely responsible in accordance with
the terms and provisions of that certain Selling Agreement dated March 30, 2004
by and between the Company and the Placement Agent.

 

G.            Legal Advice.    The Subscriber understands that nothing in the
Company’s filings under the Exchange Act, this Subscription Agreement or any
other materials presented to the Subscriber in connection with the purchase and
sale of the Securities constitutes legal, tax or investment advice.  The
Subscriber has consulted such legal, tax and investment advisors as she, he or
it, in her, his or its sole discretion, has deemed necessary or appropriate in
connection with this Subscription Agreement, and his, her or its subcription for
the purchase of the Securities.

 

H.            Miscellaneous.    Unless otherwise indicated, the address on the
front page of this document is the legal residence of the Subscriber and all
offers and communications in connection with the offering of the Securities
subscribed to herein have been conducted at such address.

 

8

--------------------------------------------------------------------------------


 

I.              Communications.    Any notice, demand, request or other
communication which may be required or contemplated herein shall be sufficiently
given if (i) given either by facsimile transmission, by reputable overnight
delivery service, delivery charges prepaid, or by registered or certified mail,
postage prepaid and return receipt requested, to the address indicated herein or
to such other address as any party hereto may specify as provided herein, or
(ii) delivered personally at such address.

 

J.             Confidentiality.    The Subscriber agrees to maintain in strict
confidence all non-public information regarding the Company obtained from the
Company or its representatives or agents during the course of this
Subscription.  The Subscriber also agrees not to trade in the securities of the
Company (other than pursuant to this Subscription Agreement) at any time that
the Subscriber is in possession of any non-public information regarding the
Company obtained from the Company or its agents during the course of this
Subscription.

 

K.            Applicable Law.    This Subscription Agreement and all legal
relations, claims or obligations arising out of this transaction shall be
governed by and construed in accordance with the internal substantive laws of
the Commonwealth of Delaware.

 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this        day of the month of               , 2004.

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Taxpayer Identification No.

 

 

 

 

 

 

Purchase Price:

$

 

 

 

 

 

 

Number of Shares to be acquired:

 

 

 

 

 

 

Underlying Shares subject to warrants:

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FacsimileNo.:

 

 

 

 

 

 

TelephoneNo.:

 

 

 

 

 

 

Attn:

 

 

 

Please indicate below the number and type of Company securities beneficially
held (as determined under Rule 13d-3 under the Securities Exchange Act of 1934)
as of the date hereof, but excluding the Company securities identified above
that you are purchasing.  This information will be included in the Registration
Statement and, by signing above, you acknowledge that the Company may rely on
this information for inclusion in the Registration Statement.

 

 

(Identify the number of securities and type (e.g., common stock, warrants, etc.)

 

 

(Identify the extent to which you may not exercise sole voting and/or
dispositive power of such securities and the reason(s) why)

 

10

--------------------------------------------------------------------------------


 

ACCEPTANCE

 

The foregoing Subscription is hereby accepted upon the terms and conditions set
forth herein.

 

 

VISTA MEDICAL TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

, 2004

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

This Exhibit A is qualified in its entirety by Annex A hereto.  Capitalized
terms used in this Exhibit A and not otherwise defined shall have the meanings
set forth in the Subscription Agreement.

 

Securities Offered:

 

Each unit consists of one Share of Common Stock of the Company and a Warrant to
purchase one-half share of Common Stock of the Company.

 

 

 

Offering Amount:

 

Minimum of $4 million/maximum of $4,636,363 million.

 

 

 

Closings:

 

The initial closing of the offering will occur after we have received
subscriptions for at least $4.0 million of Units plus such additional amounts,
if any required by the Nasdaq delisting panel as a condition to our remaining
listed on the Nasdaq SmallCap Market.  See “Risk Factors– Nasdaq Delisting
Notice” in the PPM.  It is contemplated that there may be subsequent closings,
each of which would be on the same terms (including but not limited to Per Unit
Price, Common Stock and Common Stock Warrants, and forced conversion) as those
of the initial Closing.

 

 

 

Per Unit Price:

 

$0.85

 

 

 

Warrants:

 

The Warrants have an exercise price of  75% of the average of the closing bid
prices of the Company’s common stock over the 15 trading days ending three days
prior to the closing of the sale of Units and shall be exercisable for Common
Stock of the Company upon the payment of cash and have a five-year term, subject
to the forced exercise provision below.  NOTWITHSTANDING THE FOREGOING, THE
WARRANTS SHALL NOT BE EXERCISABLE UNLESS AND UNTIL STOCKHOLDER APPROVAL OF THE
ISSUANCE OF SHARES OF COMMON STOCK UPON CONVERSION OF THE SHARES AND UPON THE
EXERCISE OF THE WARRANTS IS OBTAINED.  See “Stockholder Approval” below.

 

 

 

Forced Exercise:

 

The Company can require holders of Warrants to exercise their Warrants upon 30
days prior notice (or forfeit such Warrants) when the price of the Company’s
common stock closes at $3.40 per share or greater for 20 consecutive trading
days subsequent to the effectiveness of the registration statement pertaining to
the resale of the Common Stock underlying the Securities; provided that the
registration statement described below shall be effective at all times during
such 30-day notice period.  The payment of the exercise price under a Forced
Exercise may be made in cash, check, wire

 

12

--------------------------------------------------------------------------------


 

 

 

transfer or by cashless exercise pursuant to paragragh 1(a) of the Common Stock
Purchase Warrant.

 

 

 

Registration Rights:

 

The Company has agreed with the Placement Agent to file a registration statement
within 30 days of Closing covering the resale of the Common Stock and the Common
Stock underlying the Warrants offered herein.  The Company has also agreed to
use its best efforts to cause such registration statement to become effective as
promptly as practicable and to remain effective until the first anniversary of
the Closing (except as otherwise set forth above). Without limiting the
foregoing, the Company will promptly respond to all SEC comments, inquiries and
requests, and shall request acceleration of effectiveness at the earliest
possible date.  In the event a registration statement is not filed with the SEC
within 30 days or is not declared effective within 90 days from the date of
filing, then in such event a fee of 1% per month (or portion thereof) shall be
assessed against the Company as a Default Payment and in favor of the holders of
the Common Stock and Warrants for each such 30 day period until such time as the
registration statement is declared effective.

 

 

 

Transfer Restrictions:

 

The Shares will initially be unregistered and may not be transferred absent
registration under the Securities Act of 1933 (the “Securities Act”) or the
availability of an exemption therefrom.

 

 

 

Use of Proceeds:

 

The Company intends that the net proceeds of the Private Placement and, if any,
the additional proceeds to be received upon exercise of Warrants, will be used
for development and expansion of the Company’s Obesity Surgery Management
Services business, including working capital, funding of anticipated operating
losses, infrastructure development, expenses associated with marketing efforts
and payment of corporate overhead.  In addition, we intend to use a portion of
the proceeds from this offering (along with certain other of our assets) to
redeem some of our outstanding shares of Series A Preferred Stock (the
“Preferred Shares”) and to obtain the rights to (i) redeem additional Preferred
Shares in the future and (ii) cause the conversion of Preferred Shares to common
stock in the future.  Specifically, we currently contemplate using approximately
$200,000 to redeem 85,000 of our 1,000,000 outstanding Preferred Shares.  We
also intend to transfer to the holders of our Series A Preferred Stock a total
of 1,400,000 shares of Viking Systems, Inc. which we hold.  In exchange, we
anticipate gaining the following rights: (i) the holders of Series A Preferred
Stock will consent (which consent we are required to obtain) to the completion
of the Offering described in this Memorandum, (ii) at any time on or prior to
January 15, 2006, we will have the right (at our option) to redeem an additional
300,000 Preferred Shares for $500,000, and (iii) upon

 

13

--------------------------------------------------------------------------------


 

 

 

completion of the redemption described in (ii), the remaining outstanding
Preferred Shares will convert into common stock on a 1:1 basis.  The terms
described in this paragraph are based on current negotiations and are subject to
change.  We could also use a portion of the net proceeds to invest in joint
ventures or other collaborative arrangements, or to invest in or acquire
products or services.

 

 

 

Stockholder Approval:

 

The Company shall at its annual meeting of stockholders seek stockholder
approval of the issuance of the shares of common stock and upon the exercise of
the Warrants no later than May 24, 2004.  IT SHALL BE A CONDITION TO CLOSING
THAT THE COMPANY SHALL HAVE ENTERED INTO A VOTING AGREEMENT WITH THE HOLDERS OF
MORE THAN 50% OF THE COMPANY’S OUTSTANDING SHARES OF COMMON STOCK AND PREFERRED
STOCK PROVIDING THAT SUCH HOLDERS SHALL VOTE IN FAVOR OF SUCH APPROVAL.

 

 

 

Risk Factors:

 

The Securities offered hereby involve a high degree of risk.  See Risk Factors
in the PPM.

 

 

 

Placement Agent:

 

Viewtrade Financial (“Viewtrade”).

 

 

 

Confidential Information:

 

The recipient of this Memorandum and the materials attached hereto agrees with
the Company to maintain in confidence this disclosed information, together with
any other non-public information regarding the Company obtained from the Company
or their agents during the course of the proposed Offering.  The recipient also
agrees not to trade in the securities of the Company (other than pursuant to
this Offering) at any time that the recipient is in possession of any non-public
information regarding the Company obtained from the Company or its agents during
the course of this Offering.  The Company has caused these materials to be
delivered to you in reliance upon such agreement and upon Rule 100(b)(2)(ii) of
Regulation FD as promulgated by the Securities and Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Payment Instructions

 

Remittance Via Check:

 

Payable To:

 

Vista Medical Technologies, Inc. Escrow Account

 

 

 

Account #:

 

3300410793

 

 

 

Mailed To:

 

Deposit Escrow Services

 

 

Mail Sort HG180

 

 

Silicon Valley Bank

 

 

3003 Tasman Drive

 

 

Santa Clara, CA 95054

 

Remittance Via Wire Transfer:

 

Account Name:

 

Vista Medical Technologies, Inc. Escrow Account

 

 

 

Bank:

 

Silicon Valley Bank

 

 

 

Account #:

 

3300410793

 

 

 

ABA #:

 

121140399

 

 

 

Address:

 

Silicon Valley Bank

 

 

3003 Tasman Drive

 

 

Santa Clara, CA 95054

 

15

--------------------------------------------------------------------------------


 

Annex A

 

Registration Rights

 

1.             Registration of Shares.  The Company will (i) use best efforts to
prepare and file, within 30 days after the Closing, a Registration Statement
(the “Registration Statement”) with the SEC to register resales under the
Securities Act of the Common Stock and Common Stock issuable upon the exercise
of the Common Stock Warrants by the Subscriber, (ii) use its reasonable best
efforts to cause the Registration Statement to become effective as soon as
practicable after such filing, (iii) use its reasonable best efforts to cause
such registration statement to become effective as promptly as practicable and
to remain effective until the first anniversary of the Closing (except as
otherwise set forth above); provided that the Company may suspend sales at any
time under the Registration Statement immediately upon notice to the Subscriber,
for a period or periods of time not to exceed 90 days in the aggregate during
any 12-month period, if there then exists material, non-public information
relating to the Company, which in the reasonable opinion of the Company, would
not be appropriate for disclosure during that time, and (iv) prepare and file
with the SEC such amendments and supplements to the Registration Statement and
the prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for the period specified in this sentence
above.  Without limiting the foregoing, the Company will promptly respond to all
SEC comments, inquiries and requests, and shall request acceleration of
effectiveness at the earliest possible date.  In the event a registration
statement is not filed with the SEC within 30 days or is not declared effective
within 90 days from the date of filing, then in such event a fee of 1% per month
(or portion thereof) shall be assessed against the Company as a Default Payment
and in favor of the holders of the Common Stock and Warrants for each such 30
day period until such time as the registration statement is declared effective. 
The Subscriber shall provide all information and materials, including, without
limitation, all information requested in a questionnaire to be provided to the
Subscriber by the Company, and take all such action as may be required in order
to permit the Company to comply with all applicable requirements of the
Securities Act and the Exchange Act and to obtain any desired acceleration of
the effective date of the Registration Statement, such provision of information
and materials to be a condition precedent to the obligations of the Company
hereunder to register the Common Stock issued or issuable upon the exercise of
the Common Stock Warrants.  The offerings made pursuant to the Registration
Statement shall not be underwritten.

 

2.             Registration Procedures.  With respect to the registration of
Common Stock under this Annex A, the Company will: (i) furnish to the Subscriber
such number of copies of the Registration Statement, each amendment and
supplement thereto, the prospectus included in such Registration Statement
(including each preliminary prospectus) and such other documents as the
Subscriber may reasonably request in order to facilitate the disposition of the
Common Stock and the Common Stock acquired by the Subscriber upon the exercise
of Common Stock Warrants and owned by the Subscriber; (ii) use its best efforts
to register or qualify the Common

 

16

--------------------------------------------------------------------------------


 

Stock included in such registration under such other securities or blue sky laws
of such jurisdictions as the Subscriber reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
the Subscriber to consummate the disposition in such jurisdictions of the shares
of Common Stock to be sold by the Subscriber (provided that the Company will not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, subject
itself to taxation in any such jurisdiction, or consent to general service of
process in any such jurisdiction); (iii) notify the Subscriber at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the discovery of the happening of any event as
a result of which, the prospectus included in such registration statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made, and the Company will promptly prepare and file with
the SEC and, at the request of any the Subscriber, furnish to the Subscriber a
reasonable number of copies of, a supplement or amendment to such prospectus so
that, as thereafter delivered to the Subscriber, such prospectus will not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; and (iv) promptly reissue, or promptly
authorize and instruct its transfer agent to reissue, unlegended certificates at
the request of the Subscriber upon such Subscriber’s delivery of original
certificates representing the shares of Common Stock tendered for sale pursuant
to the effective Registration Statement, and to promptly respond to broker’s
inquiries made of the Company in connection with such sales, in each case with a
view to reasonably assisting the Subscriber to complete such sale during such
period of effectiveness.

 

3.             Registration Expenses. All of the out-of-pocket expenses incurred
by the Company in complying with its obligations under this Annex A in
connection with the registration of the Common Stock and the Common Stock
issuable upon the exercise of the Common Stock Warrants, including, without
limitation, all SEC, Nasdaq SmallCap Market and blue sky registration and filing
fees, printing expenses, transfer agents’ and registrars’ fees, and the fees and
disbursements of the Company’s outside counsel and independent accountants shall
be paid by the Company.  The Company shall not be responsible to pay any legal
fees for any Subscriber or any selling expenses of any Subscriber (including,
without limitation, any broker’s fees or commissions, including underwriter
commissions).

 

4.             Indemnification.

 

(a)           The Company agrees to indemnify and hold harmless, to the extent
permitted by law, the Subscriber, its officers, directors, employees and agents
and each Person who controls such Subscriber (within the meaning of the
Securities Act), if applicable, against any losses, claims, damages or
liabilities, joint or several, to which such the Subscriber or any such
director, officer, employee, agent or controlling Person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions or proceedings, whether

 

17

--------------------------------------------------------------------------------


 

commenced or threatened, in respect thereof) arise out of or are based upon (i)
any untrue or alleged untrue statement of a material fact contained (A) in the
Registration Statement or prospectus or preliminary prospectus or any amendment
thereof or supplement thereto used in connection with this Annex A or (B) in any
application or other document or communication (in this Annex A collectively
called an “application”) executed by or on behalf of the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify any securities covered by such Registration
Statement under the “blue sky” or securities laws thereof, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or (iii) any violation by the
Company of the Securities Act or any state securities law, or any rule or
regulation promulgated under the Securities Act or any state securities law, or
any other law applicable to the Company relating to any such registration or
qualification, and the Company will reimburse the Subscriber and each such
director, officer and controlling Person for any legal or any other expenses
incurred by them in connection with investigating or defending any such loss,
claim liability, action or proceeding; provided that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding with respect thereof) or expense arises out
of or is based upon an untrue statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto, or in any application, in
reliance upon and in conformity with written information prepared and furnished
to the Company by the Subscriber or any other subscriber expressly for use
therein or by the Subscriber’s failure to deliver a copy of the prospectus or
any amendments or supplements thereto after the Company has furnished the
Subscriber with a sufficient number of copies of the same.

 

(b)           In connection with the Registration Statement, the Subscriber will
furnish to the Company in writing such information and documents concerning the
Subscriber as the Company reasonably requests for use in connection with the
Registration Statement or prospectus and, to the extent permitted by law, will
indemnify and hold harmless the Company and its directors and officers and each
other Person who controls or is controlled by the Company and the directors and
officers of each such Person controlling or controlled by the Company and the
directors and officers of each such controlling or controlled Person (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities,
joint or several, to which the Company or any such director or officer or
controlling or controlled Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or in, any application or (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission or alleged omission is made in such
Registration Statement, any such prospectus or preliminary prospectus or any
amendment or supplement thereto, or in any application, in reliance upon and in
conformity with written information concerning

 

18

--------------------------------------------------------------------------------


 

the Subscriber prepared and furnished to the Company by or on behalf of the
Subscriber in writing expressly for use therein, and the Subscriber will
reimburse the Company and each such director, officer and controlling or
controlled Person for any legal or any other expenses incurred by them in
connection with investigating or defending any such loss, claim, liability,
action or proceeding.

 

(c)           Any person entitled to indemnification hereunder will (i) give
prompt written notice to the Company of any claim with respect to which it seeks
indemnification and (ii) unless in such indemnified party’s reasonable judgment
a conflict of interest between such indemnified parties and the Company may
exist with respect to such claim, permit the Company to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder unless the failure to give such notice is materially prejudicial to an
indemnifying party’s ability to defend such action.  If such defense is assumed,
the indemnified party will not be subject to any liability for any settlement
made by the Company without its consent (but such consent will not be
unreasonably withheld).  Anything to the contrary appearing in this Annex A
notwithstanding, the Company will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified hereunder with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.  If the Company assumes the
defense, the indemnified party may engage its own counsel at its own sole cost
and expense.  All fees and expenses of counsel to any indemnified party required
to be paid by the Company shall be paid by the Company as incurred by such
indemnified party.

 

(d)           The indemnification provided for herein will remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, employee, agent or controlling or
controlled Person of such indemnified party and will survive the transfer of
securities issued hereunder by the Subscriber.  If the indemnification provided
for herein is unavailable to an indemnified party or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then the
Company, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the Company, on the one hand, and
the indemnified party or parties, on the other hand, in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.

 

19

--------------------------------------------------------------------------------